Auxilio, Inc. 26300 La Alameda Suite 100 Mission Viejo, CA 92691 January 8, 2013 Via Edgar (Correspondence) Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Auxilio, Inc. Form 10-K for the Year Ended December 31, 2011 Filed April 10, 2012 File No. 0-27507 Auxilio, Inc. has requested an extension of time to respond to the Securities and Exchange Commission Staff’s comments made by their letter dated December 28, 2012. We spoke via telephone with Yong Kim, SEC Staff Accountant who afforded us until January 29, 2013 to submit our responses. Sincerely, /s/Paul T. Anthony Paul T. Anthony, Chief Financial Officer
